    Case 4:18-cv-00247-ALM Document 160 Filed 04/23/20 Page 1 of 1 PageID #: 3668



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     JASON LEE VAN DYKE                      §
         Plaintiff                           §
                                             §
     v.                                      §        Case No. 4:18cv247
                                             §
     THOMAS CHRISTOPHER RETZLAFF §
     a/k/a Dean Anderson d/b/a BV Files, Via §
     View Files L.L.C., and ViaView Files    §
           Defendant                         §


                                              ORDER

          Pending before this Court is Plaintiff’s Motion to Withdraw (Dkt. #159). Specifically,

     Plaintiff seeks to withdraw his motion for a protective order (Dkt. #149) and his emergency

     motion for a ruling on the same (Dkt. #157) on the basis that said motions are

     moot. Defendant is unopposed.

.           It is therefore ORDERED that Plaintiff’s Motion to Withdraw (Dkt. #159)

     is GRANTED.

            It is further ORDERED that Plaintiff's motion for a protective order (Dkt. #149) and

     emergency motion for a ruling on the same (Dkt. #157) are DENIED as moot.

          SIGNED this 23rd day of April, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
